IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,054




EX PARTE KENNETH MICHAEL WALLACE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR26515A IN THE 75TH DISTRICT COURT
FROM LIBERTY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft over $1500
and sentenced to ten years’ imprisonment after Applicant was found to be a habitual offender.  He
did not appeal his conviction.
            Applicant pled guilty pursuant to a plea agreement, but the trial court has found that the
punishment was improperly enhanced.  This offense is a state jail felony, enhanced by a third degree
felony committed in 1994 but which did not become final until 1999, and by a state jail felony which
was committed in 1995.  The prior convictions were neither properly sequential, nor were they both
state jail felonies.  See Campbell v. State, 49 S.W.3d 874 (Tex. Crim. App. 2001).  The punishment
assessed is an illegal sentence that was a product of a plea agreement, so the entire conviction must
be vacated.  Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2007).
            The judgment in cause number 26515 in the 75th District Court of Liberty County is hereby
set aside, and Applicant is remanded to the custody of the Sheriff of Liberty County to answer to this
indictment.  
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions and Parole divisions.
Delivered: December 10, 2008
Do not publish